Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 9, 2020

                                       No. 04-19-00850-CR

                                 EX PARTE Chester SINCLAIR

                   From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1997CR3391W1
                      Honorable Andrew Wyatt Carruthers, Judge Presiding

                                          ORDER
        The court reporter responsible for filing the reporter’s record in this appeal filed a
notification of late record informing the court that the reporter’s record has not been filed
because appellant has failed to file a designation of record. TEX. R. APP. P. 34.6(b)(1).

        We, therefore, ORDER appellant to file written proof to this court on or before January
21, 2020 that he has filed a designation of record with the court reporter. See TEX. R. APP. P.
34.6(b),(c). If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty days from the date of this order, and the court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).



                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court